internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br1-plr-130706-00 date date ty corporation trustee pooled funds dear this refers to our letters to corporation dated may and in which we concluded that interest and dividend income derived in the united_states by certain exempt canadian pension funds and canadian charitable organizations through pooled investment funds is exempt from u s taxation under article xxi paragraph b of the u s -canada income_tax treaty the treaty under the facts as originally submitted corporation is a corporation organized under the laws of canada corporation is primarily engaged in the business of providing investment management and consulting services in canada corporation is not engaged in a trade_or_business in the united_states nor does it have a permanent_establishment in the united_states_corporation serves as investment counsel to canadian pension funds and charitable organizations that are exempt from canadian income_tax a number of the pension funds and charitable organizations are trusts or have established trusts for which trustee acts as trustee corporation affords a special service to exempt canadian pension fund trusts and charitable trusts for which it serves as investment counsel and for which trustee acts as trustee corporation has established a number of funds pooled funds whereby plr-130706-00 qualified_pension fund trusts and charitable trusts are provided the opportunity to have their funds jointly invested corporation serves in the same capacity as investment_advisor to the pooled funds as it does to the pension fund trusts and charitable trusts individually and trustee continues to act as trustee with respect to the pooled funds although the pooled funds are potentially liable for canadian income_tax they do not pay any canadian tax because all of their income is currently distributed to their investors and they are entitled to deductions for amounts distributed sec_894 of the internal_revenue_code states that the provisions of the code shall be applied to any taxpayer with due regard to any treaty obligation of the united_states which applies to such taxpayer article xxi exempt_organizations paragraph of the treaty provides subject_to the provisions of paragraph income derived by a religious scientific literary educational or charitable_organization shall be exempt from tax in a contracting state if it is resident in the other contracting state but only to the extent that such income is exempt from tax in that other state article xxi paragraph provides subject_to the provisions of paragraph income referred to in articles x dividends and xi interest derived by a a_trust company organization or other arrangement that is a resident of a contracting state generally exempt from income_taxation in a taxable_year in that state and operated exclusively to administer or provide pension retirement or employee_benefits or b a_trust company organization or other arrangement that is a resident of a contracting state generally exempt from income_taxation in a taxable_year in that state and operated exclusively to earn income for the benefit of an organization referred to in subparagraph a shall be exempt from income_taxation in that taxable_year in the other contracting state emphasis added article xxi paragraph states that the provisions of paragraph sec_1 and shall not apply with respect to the income of a_trust company organization or other arrangement from carrying_on_a_trade_or_business or from a related_person other than a person referred to in paragraph or the legislative_history of article xxi b indicates that it was intended to provide plr-130706-00 mutual exemption for organizations acting as conduits for tax exempt pension funds article x of the first protocol amending the tax_convention with canada amends article xxi of the proposed treaty to make it clear that an entity used exclusively as a conduit to earn income for an employee_benefit_plan or fund is subject_to the same treaty rules as an employee_benefit_plan or fund s rep no pincite emphasis added the letters to corporation dated date and date conclude that the interest and dividend income derived from the united_states by the canadian pension trusts and charitable trusts through the pooled funds is exempt from u s taxation under sec_894 and article xxi b of the treaty after reconsideration we have concluded that interest and dividend income derived from the united_states by pooled funds that include both canadian pension trusts and charitable trusts is not exempt from u s taxation under article xxi b of the treaty a pooled_fund that includes as an investor an organization not described in article xxi a is not entitled to benefits under article xxi b the private letter rulings dated date and date are revoked to the extent they are inconsistent with this conclusion however pursuant to the authority granted in sec_7805 of the code this revocation will only apply to interest and dividends_paid after date this ruling is directed only to the taxpayer that requested the original rulings and its successors sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office the original of this letter is being sent to corporation’s representative and a copy of this letter is being sent to corporation cc sincerely m grace fleeman assistant to the branch chief branch associate chief_counsel international
